The defendant's petition for certification to appeal from the Appellate Court, 186 Conn. App. 197, 199 A.3d 21, is granted, limited to the following issues:"1. Did the Appellate Court properly uphold the trial court's determination that the state met its burden of proving that the defendant's statement obtained during a custodial interrogation, which was not recorded in accordance with General Statutes § 54-1o, was nonetheless admissible pursuant to the provisions of General Statutes § 54-1o (h) ?"2. Should this court exercise its supervisory authority over the administration of justice to require that, when a custodial interrogation subject to the provisions of General Statutes § 54-1o, is not recorded in accordance with that statute, a jury be instructed that it may consider the noncompliance with the recording requirement in determining the weight to accord a statement that is the product of the unrecorded custodial interrogation?"ROBINSON, C.J., did not participate in the consideration of or decision on this petition.